Tom Green County                                                 May 5, 2015
                                   District Clerk
                                   Sheri W oodfin




112 W Beauregard                                                                   325-659-6579
San Angelo TX 76903                                                          Fax - 325-659-3241



                                                                                     May 5, 2015

Re: Request for Appellate Record

Style: Elias Shawn Bihl V. The State of Texas

   Trial Court Case Number: C-13-0631-SA
   Court of Appeals Number: 03-14-00525-CR


Method of Delivery: Postal Mail
Date Sent: May 5, 2015

Mr. Bihl,

        Enclosed you will find, for your review, your requested copy of the appellate record and
reporter’s record. We have forwarded a copy of this letter to the Court of Appeals as well.

Sincerely,


Rebecca Douglas
Deputy District Clerk

CC: Mr. Elias Shawn Bihl
    TDCJ # 01938565
    McConnell Unit
    3001 South Emily Dr.
    Beeville, TX 78102

     Third Court of Appeals at Austin, Texas
     P.O. Box 12547
     Austin, Texas 78777
     (Sent via Email)